Digitally signed
                                                                        by Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                        Illinois Official Reports                       the accuracy and
                                                                        integrity of this
                                                                        document
                                Appellate Court                         Date: 2021.04.01
                                                                        18:46:38 -05'00'



                  People v. Jackson, 2020 IL App (4th) 170036



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             QUINCEY JULIUS JACKSON, Defendant-Appellant.



District & No.      Fourth District
                    No. 4-17-0036



Filed               July 9, 2020



Decision Under      Appeal from the Circuit Court of McLean County, No. 15-CM-1930;
Review              the Hon. Lee Ann S. Hill, Judge, presiding.



Judgment            Affirmed.


Counsel on          James E. Chadd, John M. McCarthy, Catherine K. Hart, and Jessica L.
Appeal              Harris, of State Appellate Defender’s Office, of Springfield, for
                    appellant.

                    Don Knapp, State’s Attorney, of Bloomington (Patrick Delfino, David
                    J. Robinson, and Benjamin M. Sardinas, of State’s Attorneys
                    Appellate Prosecutor’s Office, of counsel), for the People.
     Panel                     PRESIDING JUSTICE STEIGMANN delivered the judgment of the
                               court, with opinion.
                               Justices DeArmond and Harris concurred in the judgment and opinion.


                                               OPINION

¶1        In November 2016, following a bench trial, the trial court found defendant, Quincey Julius
      Jackson, guilty of unlawful use of a weapon (UUW) (720 ILCS 5/24-1(a)(10) (West 2014))
      based on an accountability theory. See id. § 5-2(c). In December 2016, the court sentenced
      defendant to 18 months of conditional discharge, 100 hours of community service, and 180
      days in jail, with defendant to serve 14 days immediately and the remainder stayed until a
      remission hearing.
¶2        Defendant appeals, arguing the State failed to prove beyond a reasonable doubt that he was
      legally accountable for his codefendant’s conduct. Specifically, defendant contends that the
      State failed to prove either (1) that defendant intended to promote or facilitate his
      codefendant’s criminal conduct or (2) that defendant engaged in a common criminal design
      with his codefendant. We disagree and affirm.

¶3                                         I. BACKGROUND
¶4                                            A. The Charges
¶5        In November 2015, the State charged defendant with UUW. Id. § 24-1(a)(10). The State
      alleged that defendant, “or one [for] who’s conduct he is legally responsible, knowingly carried
      on or about his person upon *** a public way *** a .38 caliber pistol.”

¶6                                         B. The Bench Trial
¶7         In November 2016, the trial court conducted a bench trial. We note that, on appeal,
      defendant filed a motion explaining that a transcript of the trial proceedings did not exist and
      a bystander’s report could not be obtained because defendant’s trial counsel had moved out of
      the state. Defendant was also unable to get the State to agree to a joint statement of facts.
      However, the trial court, at a posttrial hearing, stated its detailed recollection of the facts at
      trial. Defendant has requested this court to designate the trial court’s recitation of the facts as
      a bystander’s report of defendant’s trial pursuant to Illinois Supreme Court Rule 323(c) (eff.
      July 1, 2017). Because the State did not object, we granted defendant’s request. Accordingly,
      the following facts are from the trial court’s summation at the posttrial hearing.

¶8                                      1. The State’s Case
¶9         Emmanuel Hernandez, a detective with the Bloomington Police Department, testified that
      on November 16, 2015, he and some fellow officers were in an unmarked, undercover van
      when they saw defendant and Channing Biles, the codefendant, walking on Washington Street.
      Hernandez noticed Biles because he was wearing blue latex gloves. The unmarked van was
      parked in the “Plasma Center [parking lot], which was about a block or two from where the
      initial sighting was.”


                                                   -2-
¶ 10       Hernandez testified that defendant and Biles walked into that parking lot and got behind
       the unmarked van, apparently not realizing it was an undercover police vehicle. The trial court
       summarized the testimony as follows:
               “[Defendant and Biles are] getting behind the van; they’re walking out, they’re
               looking—I have very detailed notes—they are looking towards the school. They’re
               going back and forth, looking at the school, and the officer noted that he could see
               something sticking out of Mr. Biles’ pocket, but he could not determine from that view
               exactly what that was. He says he then sees them walk towards Lee Street, which was
               closer to the school, and sees them looking across to the school, across the street. That’s
               at Washington and Lee, where the alternative school is. At that point, [the police are]
               getting concerned because it looks like they’re—we have latex gloves on Mr. Biles, we
               have what appears to be observation of the school and furtive movements of moving
               back and forth around the undercover van, so they call for uniform officers.”
¶ 11       Hernandez testified that when the uniformed officers arrived, Biles “sees them and takes
       off,” at which point Hernandez sees a handgun in Biles’s hand. Hernandez stated he did not
       see the handgun when defendant and Biles were near the van, but he did see something “that
       led him to believe there might be a handgun.” Hernandez testified that defendant and Biles
       were hanging around the unmarked van for about 10 minutes.
¶ 12       Detective Bradley Massey of the Bloomington Police Department testified that he was one
       of the officers who responded to the call about a possible handgun. When Massey arrived, he
       saw defendant and Biles talking together and then saw Biles run eastbound on Washington
       Street. Massey gave chase in his vehicle. The trial court stated as follows:
               “And it’s true, [defendant] did stay on the scene. He did not flee from the scene; he
               stayed there. He eventually was told by an officer to stay, but for a while there, he was
               just there of his own volition. They eventually are able to run down Mr. Biles to find
               the handgun.”
¶ 13       Bloomington Police Officer Justin Shively testified consistently with Massey regarding
       defendant’s actions when police arrived. Shively took defendant into custody, searched him,
       and found a black ski mask.
¶ 14       Detective Steve Moreland testified that he interviewed defendant. The trial court
       summarized that interview as follows:
                    “Detective Moreland is the one [who] ends up interviewing [defendant], and he
               interviews him in two separate interviews. The first interview he stated he didn’t know
               at first that it was a real gun, that he thought it was a pellet gun, and that when all this
               started going down and he tells him to step off, Channing Biles tells him then, ‘It’s real,
               man,’ and then he takes off.”
¶ 15       During the second interview Moreland conducted, defendant “said he knew it was a
       handgun and that he knew it had been used in a drive-by shooting, and he knew it was directed
       at Scotty Allen.” The State then rested.

¶ 16                                      2. Defendant’s Case
¶ 17      According to the trial court, defendant testified in his own defense as follows:
             “[Defendant], when he testified, admitted that he had the face mask—or the ski mask.
             Additionally, he admits that he sees Mr. Biles put on these latex gloves, and he says he

                                                    -3-
            puts on the latex gloves, I believe, when he testifies, on the walk towards—back
            towards the school.
                                                  ***
                Additionally, he testified that he knew that Scott Allen was at the alternative school,
            that he was going to be there on that afternoon. He was at the alternative school earlier,
            and he said he was going back because his younger brother had been at the [a]lternative
            school. And I’m talking about [defendant].”
¶ 18     Defendant did not present any further evidence, and the trial court found him guilty of
       UUW.

¶ 19                                       C. Posttrial Proceedings
¶ 20       Later in November 2016, defendant filed a posttrial motion in which he argued that the
       State failed to prove him guilty beyond a reasonable doubt. In that motion, defendant noted
       that (1) the State did not present any evidence that defendant possessed the gun and (2) the
       testimony demonstrated that defendant told Biles to “step off” while being surveilled. The
       motion explained what defendant told Biles: “in layman’s terms; this means ‘go home.’ ”
¶ 21       In December 2016, the trial court conducted a hearing on defendant’s posttrial motion.
       After hearing arguments, the court summarized its recollection of the testimony at trial and
       then addressed the merits of defendant’s claims, as follows:
                   “The totality of the circumstances here, [defendant] never had [the gun] in his actual
               possession. As I said, it’s an accountability argument. And in the accountability statute,
               yes, it says mere presence at the scene of a crime does not render a person accountable
               for the offense, but a person’s presence at the scene, however, may be considered with
               other circumstances by the [t]rier of [f]act when determining the accountability. And
               the other circumstances are the presence of the latex gloves, the presence of this ski
               mask, the furtive movements behind the van, the being in that area for ten minutes
               going back and forth watching the school; the fact that they were later interviewed by
               Detective Moreland and given two different stories, the second of which says he knew
               Channing Biles had a real handgun and that he had that prior to this incident because
               that drive-by was before the incident at the school. So, he knew Channing Biles had a
               handgun; he knew who it came from; and he knew who it was to be used against at the
               school. The totality of the circumstances in this case are what caused the Court to find
               that he was guilty through accountability, and the defendant’s motion is denied.”
¶ 22       The trial court then conducted a sentencing hearing and imposed the sentences previously
       mentioned.
¶ 23       This appeal followed.

¶ 24                                         II. ANALYSIS
¶ 25       Defendant appeals, arguing that the State failed to prove beyond a reasonable doubt that he
       was legally accountable for his codefendant’s conduct. Specifically, defendant contends that
       the State failed to prove either (1) that defendant intended to promote or facilitate his
       codefendant’s criminal conduct or (2) that defendant engaged in a common criminal design
       with his codefendant. We disagree and affirm.


                                                   -4-
¶ 26                                      A. The Standard of Review
¶ 27        The parties disagree about the applicable standard of review. Because defendant contends
       he is not challenging any facts, he claims that whether the undisputed facts are sufficient to
       prove him guilty beyond a reasonable doubt calls for de novo review. See People v. Brace,
       2017 IL App (4th) 150388, ¶ 11, 79 N.E.3d 765. The State contends that defendant is, in fact,
       challenging the inferences made by the trial court, and therefore, deference is owed to the fact
       finder. See People v. Loggins, 2019 IL App (1st) 160482, ¶ 32, 130 N.E.3d 432 (noting that
       de novo review is not appropriate where “the parties disagree about the inferences that can be
       drawn from the trial evidence”); People v. Anderson, 2018 IL App (4th) 160037, ¶ 25, 102
       N.E.3d 260 (stating the same). Defendant’s argument is entirely without merit, and we
       emphatically reject it.
¶ 28        Defendant’s argument is illogical. If he were not contesting the facts, then he could have
       stipulated to whatever evidence the State sought to present. This court has seen cases in which
       a defendant is truly not contesting the State’s evidence and, instead, is simply arguing that the
       stipulated evidence is not sufficient to prove him guilty beyond a reasonable doubt. See People
       v. Norris, 399 Ill. App. 3d 525, 530, 929 N.E.2d 1149, 1154 (2010).
¶ 29        Of course, this is not really defendant’s position. He is clearly contesting the inferences the
       trial court drew from the evidence it heard, and he is asking this court to not accept the trial
       court’s findings and inferences. His request for de novo review is at best disingenuous.
¶ 30        It is hard to envision how de novo review could ever apply when, as here, the trial court
       has received testimony from live witnesses. Even when the parties have stipulated to the facts,
       “[i]f the evidence presented is ‘capable of producing conflicting inferences, it is best left to the
       trier of fact for proper resolution.’ ” People v. Lattimore, 2011 IL App (1st) 093238, ¶ 35, 955
       N.E.2d 1244 (quoting People v. McDonald, 168 Ill. 2d 420, 447, 660 N.E.2d 832, 843 (1995)).
¶ 31        In fact, defendant in this appeal is challenging at least some of the facts. In his briefs,
       defendant argues that he was aware that the gun was real only when Biles so informed
       defendant just before Biles ran off. However, the trial court found defendant’s second
       statement to Moreland—namely, that defendant always knew the gun was real—was the more
       credible evidence on this point.
¶ 32        Even when defendant accepts the trial court’s finding regarding his knowledge of the
       handgun, he still argues that other inferences made by the court are incorrect or inherently
       suspect. For instance, defendant disputes the trial court’s observation that his having a ski mask
       suggests he was a part of the criminal activity. Defendant claims he had the mask simply
       because November is a cold month. However, we view defendant’s possession of the ski mask
       as an example of an inference a trier of fact is permitted—and often required—to draw.
¶ 33        The Illinois Supreme Court recently restated the principle that “[w]hen a court reviews a
       challenge to the sufficiency of the evidence, the question is ‘whether, after viewing the
       evidence in the light most favorable to the prosecution, any rational trier of fact could have
       found the essential elements of the crime beyond a reasonable doubt.’ ” (Emphasis in original.)
       People v. McLaurin, 2020 IL 124563, ¶ 22 (quoting Jackson v. Virginia, 443 U.S. 307, 319
       (1979)). The court further wrote that “[t]he Jackson standard applies in all criminal cases,
       regardless of the nature of the evidence.” (Emphasis added.) Id.; see also People v. Jackson,
       2020 IL 124112, ¶ 64 (“This standard of review applies in all criminal cases, whether the
       evidence is direct or circumstantial.”). “This standard of review gives full play to the
       responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the

                                                    -5-
       evidence, and to draw reasonable inferences from basic facts to ultimate facts.” (Emphasis
       added and internal quotation marks omitted.) McLaurin, 2020 IL 124563, ¶ 22. We conclude
       that the standard of review the supreme court reiterated in McLaurin applies to this case.

¶ 34                   B. The Defendant’s Argument That the State Failed to Prove
                                      He Was Legally Accountable
¶ 35       In his opening brief, defendant argued that the State had to prove he and Biles “entered into
       a plan or ‘common criminal design’ for Biles to illegally possess the weapon.” The State asserts
       that, by so arguing, defendant is attempting to “resurrect” the argument that the common-
       design rule requires proof of a shared intent, “namely, that a defendant must share the specific
       intent of his accomplice in order to be held accountable for his accomplice’s criminal acts.” In
       his reply brief, defendant concedes that he was “imprecise in [his] framing of the issue” but
       maintains that (1) he was correct under either doctrine and (2) the State did not meet its burden
       of proving him guilty beyond a reasonable doubt.
¶ 36       For the reasons that follow, we reject defendant’s arguments and agree with the State that
       they amount to an incorrect claim that the State needed to prove defendant had some type of
       intent or knowledge specific to a particular crime in order to be legally accountable.

¶ 37                                1. The Statute on Legal Accountability
¶ 38       Section 5-2(c) of the Criminal Code of 2012 (Code) (720 ILCS 5/5-2(c) (West 2014))
       provides, in pertinent part, that a person is legally accountable for the conduct of another under
       the following circumstances:
                    “When 2 or more persons engage in a common criminal design or agreement, any
               acts in the furtherance of that common design committed by one party are considered
               to be the acts of all parties to the common design or agreement and all are equally
               responsible for the consequences of those further acts.”
       According to People v. Fernandez, 2014 IL 115527, ¶ 21, 6 N.E.3d 145, “it is well settled that,
       under the Illinois accountability statute, the State may prove a defendant’s intent to promote
       or facilitate an offense by showing either (1) that the defendant shared the criminal intent of
       the principal, or (2) that there was a common criminal design.” (Emphases in original.) Shared
       intent and common design are “two distinct accountability schemes” (id.)—“two separate
       bases upon which the State can prove legal accountability.” People v. Phillips, 2014 IL App
       (4th) 120695, ¶ 48, 14 N.E.3d 1.

¶ 39                             2. Case Law on Common-Design Cases
¶ 40       Just six years ago, the Illinois Supreme Court went to great pains to (1) clarify the
       distinction in legal accountability cases between shared-intent and common-design cases and
       (2) set out what is required to prove a defendant guilty in each. Fernandez, 2014 IL 115527,
       ¶ 21.
¶ 41       Not long thereafter, this court in Phillips expressed our hope that Fernandez had finally
       “decisively kill[ed] the bogus shared-intent requirement of the common-design rule.” Phillips,
       2014 IL App (4th) 120695, ¶ 54. As we explained in Phillips, “[t]he unanimous supreme court
       in Fernandez *** made clear that shared intent is not an element of the common-design rule.”
       Id. ¶ 48 (citing Fernandez, 2014 IL 115527, ¶ 21). “Once the State proves the accused intended

                                                   -6-
       to promote or facilitate a crime, it has established the accused’s responsibility for any criminal
       act done in furtherance of the intended crime.” (Emphases in original and internal quotation
       marks omitted.) Id. ¶ 43. In common-design cases, intent to commit any particular crime is
       irrelevant. Instead, “[e]vidence that a defendant voluntarily attached himself to a group bent
       on illegal acts with knowledge of its design supports an inference that he shared the common
       purpose and will sustain his conviction for an offense committed by another.” (Internal
       quotation marks omitted.) Fernandez, 2014 IL 115527, ¶ 13.
¶ 42       Despite the foregoing authority, defendants, including defendant in this case, continue to
       argue that for the common-design rule to apply, the State must prove that a defendant attached
       himself to a group bent on committing some specific offense. So, here, defendant argues that
       he cannot be convicted of UUW if the group he joined did not intend to commit that specific
       offense. However, as the Illinois Supreme Court has written, “this emphatically is not the rule
       in common-design rule cases.” (Emphasis in original.) Id. ¶ 21.

¶ 43                 3. A Defendant Need Not Intend to Commit Any Specific Crime
                                        in a Common-Design Case
¶ 44       As the supreme court explained in Fernandez, whether a defendant had the intent to commit
       some specific crime is the focus in shared-intent cases, not common-design cases, like the case
       now before us. Id. Shared-intent cases have nothing to do with common-design cases because
       they are analytically separate. Id.
¶ 45       All members of the group in common-design cases who are bent on illegal acts are equally
       responsible for “any acts in the furtherance of that common design.” (Emphasis added and
       internal quotation marks omitted.) Id. ¶ 13. As this court explained in Phillips, even if a
       defendant is completely unaware of his codefendant’s true intentions, he is still legally
       accountable for any crimes committed by the group to which the defendant had attached
       himself, knowing that the group was bent on illegal acts. Phillips, 2014 IL App (4th) 120695,
       ¶ 44. Accordingly, common-design cases focus on whether a defendant was part of such a
       group and not on whether the defendant intended for any particular crime to occur. A
       defendant’s “intent” to commit any specific crime is not relevant in common-design cases.
       Instead, “[e]vidence that a defendant voluntarily attached himself to a group bent on illegal
       acts with knowledge of its design supports an inference that he shared the common purpose
       and will sustain his conviction for an offense committed by another.” (Emphases added and
       internal quotation marks omitted.) Fernandez, 2014 IL 115527, ¶ 13.

¶ 46                     4. Did Defendant Join a Group With a Common Design
                                          Bent on Illegal Acts?
¶ 47       Factors that may demonstrate whether a common design existed at all and whether a
       defendant joined it include, but are not limited to, the following: Did the defendant (1) aid in
       the planning of the common design or preparation for its commission, (2) arrive at the scene
       without disapproving of, disassociating from, or opposing the group, (3) maintain a close
       affiliation with group members after the commission, (4) flee from the scene, (5) share the
       proceeds of a criminal act, (6) destroy or conceal evidence, and (7) fail to report the crime?
       People v. Taylor, 164 Ill. 2d 131, 141, 646 N.E.2d 567, 571 (1995); People v. White, 2016 IL
       App (2d) 140479, ¶ 28, 59 N.E.3d 156; People v. Turner, 375 Ill. App. 3d 1101, 1104, 875


                                                   -7-
       N.E.2d 175, 180-81 (2007). “These factors are not required for a finding of accountability and
       are instead used as considerations.” (Internal quotation marks omitted.) People v. Doolan, 2016
       IL App (1st) 141780, ¶ 43, 67 N.E.3d 485.
¶ 48       In common-design cases, the State need not offer any evidence that the defendant “aided,
       abetted, or solicited” the offense. See Turner, 375 Ill. App. 3d at 1104 (“A defendant need not
       act affirmatively if there is a ‘common criminal plan or purpose.’ ” (quoting Taylor, 164 Ill.
       2d at 140-41)). “[J]ust as in a conspiracy, evidence of participation in a common criminal
       design is not necessarily explicit.” White, 2016 IL App (2d) 140479, ¶ 32.
¶ 49       The relevant “intent” in common design cases is that of the group, not the defendant. A
       defendant may be held accountable if he attaches himself to a group “bent on illegal acts with
       knowledge of its design.” “[W]ith knowledge of its design” means only that a person who
       attached himself to a group knew that the group intended to engage in criminal behavior of
       some kind—nothing more specific is required. See Phillips, 2014 IL App (4th) 120695, ¶ 44.
       Accordingly, all that is required for a defendant to be legally accountable in a common-design
       case is for the evidence to show that (1) the group was intending to engage in some form of
       criminal behavior and (2) the defendant was aware of the group’s intentions. See People v.
       Batchelor, 171 Ill. 2d 367, 376, 665 N.E.2d 777, 780-81 (1996) (“[A] common purpose, or
       design, to commit a crime *** can be inferred from the circumstances surrounding the
       perpetration of the unlawful conduct.”); White, 2016 IL App (2d) 140479, ¶ 32 (“[A] common
       design may be broadly inferred from the surrounding circumstances.”).
¶ 50       Case law contains many examples of legal accountability based upon common design. For
       instance, in People v. Ealy, 2019 IL App (1st) 161575, ¶ 31, 130 N.E.3d 28, the First District
       explained how the evidence revealed a common criminal design, as follows:
               “[T]here was more than sufficient evidence that Ealy joined the convoy returning to
               Wentworth Gardens for the express purpose of avenging the slight to Johns and her
               friends. The group’s common criminal design was to ‘see who shot at [them]’ and ‘deal
               with the matter.’ Under the circumstances, and particularly in light of what transpired,
               it is reasonable to infer that the group did not intend to ‘deal with’ the perpetrators in a
               peaceful or lawful manner.”
¶ 51       See also People v. Johnson, 35 Ill. 2d 624, 626, 221 N.E.2d 662, 663 (1966) (“[D]efendant
       joined with a group bent upon ‘getting some money’ ***.”); People v. Rybka, 16 Ill. 2d 394,
       406, 158 N.E.2d 17, 23 (1959) (defendants entered car with group of boys “talking about
       getting a negro”); People v. Gil, 240 Ill. App. 3d 151, 159, 608 N.E.2d 197, 203 (1992) (four
       men in a car “ ‘planned their evening’ ” and decided to “ ‘get some Disciples’ ” in revenge for
       the beating of a friend); People v. Reckers, 251 Ill. App. 3d 790, 793, 623 N.E.2d 811, 814
       (1993) (defendant “was aware of the criminal design” of one boy meeting up in another town
       to fight another boy); People v. Rebollar-Vergara, 2019 IL App (2d) 140871, ¶ 105, 128
       N.E.3d 1059 (“common design to harm Gonzalez”).

¶ 52                          5. The Group’s Common Design in This Case
¶ 53       In this case, we conclude that the State presented more than enough evidence that the group
       was bent on illegal activities. In so concluding, we reiterate that a “group” is two or more
       people. See 720 ILCS 5/5-2(c) (West 2014); see also Phillips, 2014 IL App (4th) 120695, ¶ 1
       (noting the “group” consisted solely of the defendant and the person who fired the shot that
       killed the victim). The relevant evidence is anything that tends to demonstrate—or from which

                                                    -8-
       one can infer—that (1) the group is bent on illegal acts and (2) defendant had knowledge of its
       design. Fernandez, 2014 IL 115527, ¶ 13.
¶ 54       The evidence demonstrated that Biles had acquired a gun and was involved the previous
       day in a drive-by shooting with Allen as the target. Biles was on his way to the alternative
       school, where Allen was supposed to be. Biles had a firearm and, while walking to the school,
       put on blue latex gloves. This evidence was more than sufficient to show that Biles was heading
       towards the school with the purpose of confronting Allen, almost certainly in a violent manner.
       Defendant does not offer, nor can he provide, an innocent explanation for Biles’s wearing latex
       gloves. Such gloves would serve only one purpose—keeping the wearer’s hands clean—and
       do not provide warmth. The gloves demonstrate the seriousness and violent nature of Biles’s
       plan. Although this evidence was sufficient, the State also showed that Biles “scouted” the
       school for 10 minutes while hiding behind a van.

¶ 55                  6. Defendant Voluntarily Attached Himself to a Group Bent on
                                 Illegal Acts With Knowledge of Its Design
¶ 56       Defendant argues that the State could not prove he “intended to help Biles possess the
       weapon because [defendant] was only present at the scene and merely had knowledge Biles
       was carrying a gun.” But defendant has it backwards: the State was not required to prove that
       defendant “intended to help Biles possess the weapon.” In common-design cases, like this one,
       the State need not prove a defendant aided or abetted at all in the commission of a specific
       crime. Instead, the State needed to prove only that defendant shared a common criminal design
       with Biles, at which point defendant became legally accountable for all criminal acts
       committed by Biles. Id. In other words, defendant is not legally accountable because he helped
       or assisted Biles to carry the weapon; defendant is legally accountable because he voluntarily
       attached himself to a group—namely, Biles and himself—bent on illegal acts with knowledge
       of the group’s criminal intentions.
¶ 57       Defendant contends that, at most, the State showed defendant was aware Biles (1) had a
       handgun and (2) was planning to commit a crime. Defendant further points out that he (1) did
       not run from the police when they arrived, (2) did not maintain a close relationship with Biles
       after the crime, and (3) cooperated with the police by obeying their orders and giving two
       interviews. Defendant also notes that having a ski mask in November was appropriate for the
       weather conditions. Based upon these claims, defendant contends that the State failed to prove
       he was accountable for Biles’s unlawful possession of a handgun. We disagree.
¶ 58       The State presented evidence that defendant knew about the drive-by shooting of Allen,
       that Biles had a gun, and that Allen was at the alternative school. Defendant decided to walk
       and accompany Biles to the school while Biles put on blue latex gloves. Given this information,
       a rational trier of fact could infer that (1) Biles had a plan to confront Allen, (2) the plan was
       serious and involved the distinct possibility of violence, (3) defendant knew of Biles’s ill will
       toward Allen and his plan to confront him, and (4) knowing all this, defendant decided to
       accompany Biles and to participate in observing the school. On these facts, a rational trier of
       fact could have inferred that (1) Biles was going to confront Allen and commit some type of
       battery (at least) upon Allen and (2) defendant voluntarily joined this group—consisting of him
       and Biles—with knowledge that the group was bent on illegal acts. As in Ealy, the trier of fact
       could infer, based on the surrounding circumstances, that Biles did not intend to confront Allen


                                                   -9-
       in a peaceful or lawful manner and that defendant knew that. Ealy, 2019 IL App (1st) 161575,
       ¶ 31.
¶ 59       This case is similar to Taylor, 164 Ill. 2d at 142, in which the supreme court wrote the
       following:
                   “According to Taylor’s statements to the police, he was aware, prior to the actual
               shooting, that Kendricks wanted to kill Otha Smith, that Kendricks was armed with a
               weapon, and that Kendricks had instructed Page where to drive to find the victim.
               Knowing this, Taylor voluntarily stayed with the group.”
       The only difference between our present case and Taylor is that the police stopped defendant
       and Biles before any additional crimes were committed.
¶ 60       Defendant also contends that “[w]ithout some showing that [defendant] knew Biles was
       going to shoot someone at the school and that he was carrying a weapon, the State could not
       prove that [defendant] was accountable for Biles’ conduct.” But defendant is again attempting
       to require the State to prove some type of shared intent with Biles. The State is required to do
       no such thing. Again, the only evidence needed to convict in a common design case is that a
       defendant voluntarily attached himself to a group bent on illegal activities with knowledge of
       the group’s design.
¶ 61       Here, the trial court found that defendant knew “who the gun was to be used against at the
       school” and concluded that defendant was aware that the group’s purpose was not innocent in
       nature. The record fully supports the court’s conclusion that (1) defendant demonstrated his
       attachment to the group and (2) he had knowledge of the group’s common criminal design.

¶ 62                       7. Was Any Criminal Act Done in Furtherance of the
                                         Common Criminal Design?
¶ 63       Once the evidence shows that a defendant has voluntarily attached himself to a group bent
       on illegal activities with knowledge of its design, the only question remaining is whether the
       evidence shows any criminal act was done by any member of the group in furtherance of the
       group’s common design.
¶ 64       Here, defendant concedes that Biles committed UUW by unlawfully possessing a gun on
       a public way. The evidence shows that defendant knew Biles had a criminal intent towards
       Allen, be it to batter or kill him. Because defendant voluntarily attached himself to Biles,
       thereby forming a group, with knowledge of the group’s common design, he was legally
       accountable for the actions of Biles.
¶ 65       It does not matter that defendant may not have known the precise crime that Biles intended
       to commit. And, indeed, as defendant and Biles were engaged in “furtive movements” around
       the undercover van as they watched Allen’s school, Biles at that point may not have yet decided
       what he was going to do to Allen. None of that matters. What matters is that defendant knew
       of the group’s criminal design, and he voluntarily attached himself to the group. Accordingly,
       considering the evidence in the light most favorable to the State, we conclude that the evidence
       was sufficient to prove that defendant was legally accountable for Biles’s commission of
       UUW.
¶ 66       Before concluding, we thank the trial court for providing such a detailed record of (1) the
       proceedings at trial and (2) its analysis when addressing defendant’s posttrial motion.


                                                  - 10 -
¶ 67                                           III. EPILOGUE
¶ 68       Although the Illinois Appellate Court has followed the supreme court’s guidance on legal
       accountability since the Fernandez decision (see, e.g., People v. Williams, 2016 IL App (1st)
       133459, ¶¶ 45-48, 64 N.E.3d 1086; People v. James, 2017 IL App (1st) 143391, ¶¶ 56-57, 93
       N.E.3d 626; People v. Cowart, 2017 IL App (1st) 113085-B, ¶¶ 38-40, 81 N.E.3d 1023; Ealy,
       2019 IL App (1st) 161575, ¶¶ 31-33; People v. Malcolm, 2015 IL App (1st) 133406, ¶¶ 40, 43,
       39 N.E.3d 98), defendants continue to raise “the bogus shared-intent requirement of the
       common-design rule” (Phillips, 2014 IL App (4th) 120695, ¶ 54), as shown by the arguments
       in this case. We reiterate what we wrote in Phillips about such arguments:
                    “The shared-intent requirement of the common-design rule is as resilient as it is
                unsound. Its ability to maintain a foothold in Illinois jurisprudence despite 160 years
                of rejection by the supreme court reminds us of the defunct evidentiary doctrine of
                res gestae. Justice Greiman drew the appropriate analogy:
                        ‘Like an entombed vampire, every now and again “Count Res Gestae” moves
                    the cover of his coffin and begins to circulate in the world of litigators and judges
                    ***. ***
                                                     ***
                        I would hope that this concurring opinion can be the equivalent of a stake in the
                    heart of res gestae and that the coffin lid may be securely fastened.’ [Citation.]
                Like res gestae, the shared-intent requirement of the common-design rule has shown
                an uncanny ability to come back from the dead. Even though the past 160 years of
                supreme court precedent have failed to decisively kill the bogus shared-intent
                requirement of the common-design rule, we are hopeful that Fernandez has finally
                finished the job. We hope that this opinion will serve as an additional nail in the coffin.”
                Id. (quoting People v. Rogers, 264 Ill. App. 3d 740, 752-53, 636 N.E.2d 565, 574
                (1992) (Greiman, P.J., specially concurring)).
¶ 69       As shown by the arguments in this case, our hopes have been dashed that the shared-intent
       requirement of the common-design rule has been killed. To quote Miracle Max from “The
       Princess Bride,” it appears that the shared-intent requirement is “only mostly dead.”
       Accordingly, in an effort to avoid a zombie apocalypse of the undead, we hope that this latest
       opinion of ours might be the equivalent of cutting off the head of the shared-intent requirement,
       riddling its body with silver bullets, stuffing its mouth with garlic, and burying it in a lead-
       lined coffin in hallowed ground.

¶ 70                                       IV. CONCLUSION
¶ 71       For the reasons stated, we affirm the trial court’s judgment.

¶ 72       Affirmed.




                                                    - 11 -